MARCUS, Justice
(concurring).
Article 914 of the Code of Criminal Procedure provides that a motion for an appeal, whether oral or written, “must be made no later than fifteen days after rendition of the judgment or ruling from which the appeal is taken.” Hence, the appeal herein was not timely filed and should be dismissed. The proper remedy for defendant is to seek habeas relief in the district court for a determination as to whether defendant waived his right of appeal. Accordingly, I respectfully concur.